FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                            May 25, 2016
                        _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
JEFFREY S. COLLIER,

      Petitioner - Appellant,

v.                                                          No. 16-3020
                                               (D.C. No. 5:15-CV-03281-SAC-DJW)
RAY ROBERTS; ATTORNEY                                        (D. Kan.)
GENERAL FOR THE STATE OF
KANSAS,

      Respondents - Appellees.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY*
                   _________________________________

Before LUCERO, MATHESON, and BACHARACH, Circuit Judges.
                 _________________________________

      Jeffrey Collier petitions this court for a Certificate of Appealability (“COA”)

to challenge the denial of his 28 U.S.C. § 2254 habeas petition. Because Collier’s

petition is time-barred, we deny a COA and dismiss the appeal.

                                           I

      In 1994, Collier was convicted of premeditated first-degree murder, felony

murder, and aggravated robbery. In 2000, he filed a petition for post-conviction

relief in Kansas state court alleging ineffective assistance of counsel. The petition

was denied on all grounds. In 2013, Collier filed another petition for post-conviction

      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
relief, which was also denied. On December 28, 2015, Collier filed a § 2254 habeas

petition in federal district court. A magistrate judge recommended that the petition

be dismissed on the grounds that it was time-barred under the Anti-Terrorism and

Effective Death Penalty Act’s (“AEDPA”) one-year statute of limitations. See

§ 2244(d). The district court adopted the recommendation, dismissed the petition,

and denied a COA.

                                           II

      When a district court denies a COA on a procedural ground, we grant relief

only if “jurists of reason would find it debatable whether the district court was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

AEDPA establishes a one-year limitations period for filing federal habeas corpus

petitions. § 2244(d). However, equitable tolling is available if a petitioner: (1) is

actually innocent; (2) shows that extraordinary circumstances prevented the

petitioner from timely filing the petition; or (3) actively pursued legal remedies

within the time limit, but filed a defective pleading. Gibson v. Klinger, 232 F.3d

799, 808 (10th Cir. 2000).

      Collier does not dispute that § 2244 applies to his petition, rendering it

untimely. See § 2244(d). And Collier makes no argument that would justify

equitable tolling. He does not argue that new evidence suggests he was actually

innocent, see Miller v. Marr, 141 F.3d 976, 978 (10th Cir. 1998), nor does he allege

that extraordinary circumstances prevented timely filing or that he actively pursued

his judicial remedies but filed a defective pleading during the statutory period, see

                                           2
Gibson, 232 F.3d at 808. Even with the liberal construction afforded to Collier’s pro

se pleadings, it is not the job of the court to assume the role of advocate for a pro se

litigant and to create arguments on his behalf. Hall v. Bellmon, 935 F.2d 1106, 1110

(10th Cir. 1991).

                                           III

      Because Collier makes no showing from which to conclude that the district

court erred in its procedural ruling, we DENY a COA and DISMISS the appeal.




                                             Entered for the Court


                                             Carlos F. Lucero
                                             Circuit Judge




                                            3